IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT KNOXVILLE                 FILED
                             AUGUST 1998 SESSION
                                                             September 23, 1998

                                                              Cecil Crowson, Jr.
                                                              Appellate C ourt Clerk
THOMAS RAY DYER,                 )
                                 )
             Appellant,          )    No. 03C01-9712-CR-00515
                                 )
                                 )    Knox County
v.                               )
                                 )    Honorable Richard Baumgartner, Judge
                                 )
STATE OF TENNESSEE,              )    (Post-Conviction)
                                 )
             Appellee.           )


For the Appellant:                    For the Appellee:

Mark E. Stevens                       John Knox Walkup
District Public Defender              Attorney General of Tennessee
   and                                              and
John Halstead                         Clinton J. Morgan
Assistant Public Defender             Assistant Attorney General of Tennessee
1209 Euclid Avenue                    425 Fifth Avenue North
Knoxville, TN 37921                   Nashville, TN 37243-0493
(AT TRIAL)
                                      Randall E. Nichols
Mark E. Stevens                       District Attorney General
District Public Defender                      and
   and                                Marsha Selecman
Paula R. Voss                         Assistant District Attorney General
John Halstead                         City-County Building
Assistant Public Defenders            Knoxville, TN 37902
1209 Euclid Avenue
Knoxville, TN 37921
(ON APPEAL)




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                                OPINION



                 The petitioner, Thomas Ray Dyer, appeals as of right from the Knox

County Criminal Court’s order dismissing his petition for post-conviction relief as

untimely filed. The petitioner asserts that his illiteracy should serve as a basis for

waiving the statute of limitations. We disagree.



                 The petitioner was convicted on June 13, 1988, upon guilty pleas, of

second degree burglary, grand larceny, and attempting to introduce drugs into a county

jail, and received an effective sentence of twenty-one years. He filed his petition for

post-conviction relief on March 30, 1995, asserting various constitutional violations.

The petition contains no allegation about why it was not filed earlier. It has not been

amended by counsel. 1



                 After hearing arguments from counsel and unsworn statements by the

petitioner relative to his claimed illiteracy, the trial court dismissed the petition without

an evidentiary hearing because the then applicable statute of limitations of three years

from the end of the convicting cases had already run. It stated that the fact that a

petitioner was illiterate would not toll the running of the statute of limitations.



                 The petitioner acknowledges that this court has previously stated illiteracy

and personal ignorance are not sufficient grounds for avoiding the running of the

statute. See Bernard Nelson v. State, No. 01C01-9212-CC-00375, Montgomery County

(Tenn. Crim. App. Nov. 18, 1993); see also Raymond Dean Willis v. State, No. 01C01-

9211-CR-00359, Davidson County (Tenn. Crim. App. Oct. 21, 1993), app. denied



                 1
                   Ordinarily, a petition that shows on its face that it was filed after the statute of limitations
has run and fails to allege adequate grounds to toll the running of the statute is subject to dismissal upon
the pleadings without any hearing. Such was not done in this case, with the trial court listening to an issue
not raised by the plead ings.

                                                        2
(Tenn. Mar. 7, 1994). (Ignorance of existence of statute of limitation does not toll

running of the statute.) He urges us, though, to reconsider and to hold that an inmate’s

ignorance of the law, when caused by illiteracy, constitutes sufficient cause to waive the

limitation period.



              We do not believe that this case comes to us in a procedural or

substantive posture that would warrant any change in our view of the law. The

judgment of the trial court is affirmed.



                                                 _______________________________
                                                 Joseph M. Tipton, Judge

CONCUR:



____________________________
Joe G. Riley, Judge



_____________________________
Thomas T. Woodall, Judge




                                            3